Exhibit 10.1

INDEPENDENT CONTRACTOR AGREEMENT

This Independent Contractor Agreement (the “Agreement”) is effective as of
September 29, 2010 (the “Effective Date”) by and between Richard L. Feinstein,
CPA (“Feinstein”) and Ameritrans Capital Corporation (“Ameritrans”), pursuant to
which Feinstein is being engaged to serve as Ameritrans’ Senior Vice President –
Finance/Chief Financial Officer.

RECITALS

WHEREAS: Feinstein is currently providing services to Ameritrans as Senior Vice
President – Finance;

WHEREAS:  Ameritrans desires to retain the services of Feinstein in his
capacities as Senior Vice President – Finance/Chief Financial Officer, and
Feinstein desires to provide such services to Ameritrans, subject to the terms
and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

1.

Feinstein’s Position and Duties; Term.

A.

Feinstein is hereby engaged by Ameritrans as an independent contractor to serve
as the Chief Financial Officer of Ameritrans, with a title of Senior Vice
President – Finance/CFO.  Feinstein’s services and responsibilities (the
“Services”) shall be commensurate with the customary services and
responsibilities of a chief financial officer for a publicly listed company
engaged in providing financial services similar to the business operations of
Ameritrans and its subsidiaries.  Without derogating from the foregoing,
Feinstein will work at the request of Ameritrans as and when requested by
Ameritrans.

B.

Subject to the immediately following sentence, the term of this Agreement (the
“Term”) shall commence on the Effective Date and continue for six (6) months
thereafter, subject to the automatic renewal of the Term for an additional one
year period, unless written notice of non-renewal is issued by either party, at
least thirty (30) days prior to the six (6) month anniversary of the Effective
Date.  Notwithstanding the foregoing, Feinstein shall serve at the pleasure of
the Board of Directors of Ameritrans (the “Board”) and the Governance,
Compensation and Nominating Committee (the “Committee”), and Feinstein’s
engagement hereunder shall be terminable at any time following approval of such
termination by the Board and/or the Committee.

2.

Independent Contractor Relationship.  

A.

The relationship between Ameritrans and Feinstein shall be that of independent
contracting parties and shall not be deemed to be any other relationship,
including, without limitation, that of principal and agent.  Nothing herein
shall be construed to create the relationship of employer and employee between
Ameritrans and Feinstein.  Feinstein shall exercise his own independent judgment
as to the method and manner of performance of the Services hereunder.
 Ameritrans does not seek, and shall not expect, any control over Feinstein’s
performance of the Services; provided, however, Feinstein shall conform to such
policies and procedures established by Ameritrans and to such customary
standards which are necessary to satisfy applicable statutes, rules or
regulations governing the provision of such Services.  Ameritrans shall not be
obligated to provide any employee-related benefit to Feinstein, including, but
not limited to, Workers Compensation insurance, unemployment insurance,
disability insurance, health or accident insurance, nor will Ameritrans make any
contributions for Social Security, or withholding taxes on behalf of Feinstein.
 Feinstein acknowledges that Ameritrans will not provide any benefits or
participation in any benefit plan applicable to an employer-employee
relationship.  Feinstein shall be solely responsible for the payment of all
applicable governmental taxes, including federal, state and local taxes, and
Social Security contributions.

B.

Feinstein is free to devote whatever time he chooses to any other business in
which he may choose to engage, provided he complies with all applicable
regulatory rules.  Feinstein may determine his own hours of work and may perform
the Services in any manner or sequence he determines, subject, however, to such
restrictions as may exist in order to comply with the policies of Ameritrans or
to satisfy the requirements or standards of the statutes, rules or regulations
governing the Services.

C.

Feinstein has not received any training from Ameritrans, and Ameritrans will not
provide any training to Feinstein.

D.

Feinstein shall not have the authority to hire, direct and pay other persons in
connection with the Services without the prior written consent of Ameritrans.
 Any person so employed by Feinstein shall be the employee of Feinstein and
shall not be the employee or agent of Ameritrans.




--------------------------------------------------------------------------------




3.

Compliance With Statutes, Rules And Regulations.

As part of the proper performance of the Services, at all times during the Term,
Feinstein shall comply with all applicable statutes, regulations, rules and
written statements of policy promulgated and administered by the Securities and
Exchange Commission and any state or municipal governmental or regulatory
agency; and the rules of any national securities exchange or association in
which Ameritrans is or may become a member.

4.

Compensation.

A.

Feinstein shall be paid at the rate of $210 per hour for each hour worked by
Feinstein in connection with the Services, limited to a maximum of $1,260 per
day, unless any additional hourly charges for a particular day have been
approved in advance by Ameritrans.  Feinstein shall perform the Services at such
times and as requested by Ameritrans.  The parties have estimated that Feinstein
will work a minimum of fifty (50) days during the initial six (6) months
following the Effective Date.  If Feinstein or Ameritrans become aware of an
event or circumstances that could reasonably be expected to cause a material
change in such estimate, such party must immediately notify the other party of
such event or circumstances.

B.

In addition to the hourly compensation referred to in Section 4(A) above,
Ameritrans will reimburse Feinstein for reasonable out-of-pocket expenses
incurred by Feinstein in connection with the performance of the Services,
including: (i) mileage at the rate of fifty (50) cents per mile for any driving
that may be required in connection with Feinstein’s performance of the Services;
(ii) tolls; (iii) supplies; and (iv) other reasonable expenses incurred by
Feinstein in connection with the performance of the Services.

C.

Feinstein will submit a detailed bill to Ameritrans for all time worked and
expenses incurred during each two (2) week period, together with receipts or
documentation of expenses, during the Term, and Ameritrans will pay each such
proper bill within five (5) business days of its receipt.

5.

Indemnification.  Feinstein shall be entitled to the same indemnification rights
from Ameritrans under the bylaws of Ameritrans as are applicable to all other
officers of Ameritrans

6.

Confidentiality.  Each of the parties to this Agreement agrees to maintain in
strict confidence the terms of this Agreement.  Feinstein acknowledges and
agrees that during the Term, he will have access to “Confidential Information”
concerning Ameritrans, its affiliates, and their clients and employees, and that
such Confidential Information constitutes a valuable and unique asset of
Ameritrans.  For purposes of this Agreement, Confidential Information includes,
but is not limited to, proprietary information pertaining to Ameritrans, its
affiliates and clients, including business plans (both current and under
development), data, trade secrets, financial information, costs, revenues,
profits, methodologies, information concerning clients and potential clients,
compilations, systems, technologies, computer programs, and all other
information which Ameritrans and its clients treat as confidential.  All
Confidential Information obtained by Feinstein in the course of providing the
Services shall be deemed confidential and proprietary.  Feinstein covenants and
agrees that, during the Term and at all times thereafter, Feinstein will not,
except as may be required by applicable law, regulation, legal process, or the
request of any regulatory or self-regulatory authority, (i) for any reason use
for Feinstein’s own benefit or the benefit of any person or entity with which
Feinstein may be associated, or disclose any Confidential Information to any
person or entity, for any reason or purpose, without the prior written consent
of Ameritrans; or (ii) remove or cause to be removed from Ameritrans’ office any
Confidential Information or material relating thereto for purposes other than
those for use in connection with Feinstein’s Services.  Upon the expiration of
the Term (including any renewal thereof), Feinstein agrees to return to
Ameritrans all tangible embodiments of all Confidential Information in
Feinstein’s possession or control, nor will Feinstein retain any copy or records
of such Confidential Information, in hard copy or electronic form.

7.

Miscellaneous.

A.

This Agreement shall in all respects be governed by, and construed and enforced
in accordance with the laws of the State of New York, without giving effect to
its conflicts of laws provisions.

B.

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their permitted successors and assigns.  This Agreement may
not be assigned by Feinstein without the prior written consent of Ameritrans.

C.

The terms of this Agreement cannot be modified, altered or changed, except in a
writing signed by both parties.

D.

This Agreement supersedes all prior negotiations, agreements and understandings
between Ameritrans and Feinstein with respect to the subject matter of this
Agreement and constitutes the entire agreement between the parties hereto with
respect to Mr. Feinstein’s engagement.

2




--------------------------------------------------------------------------------




E.

Any notice, request or instruction to be given under this Agreement by one party
to the other party shall be in writing and delivered personally, with receipt
thereof acknowledged, or sent by registered or certified mail, postage prepaid,
to the following addresses, as applicable:




If to Ameritrans:

 

Ameritrans Capital Corporation
50 Jericho Quadrangle
Jericho, NY 11753
Attn: Michael Feinsod, President and CEO

 

 

 

If to Feinstein:

 

Richard L. Feinstein, CPA
44 Hedgerow Lane

Jericho, NY 11753







IN WITNESS WHEREOF, the parties have executed this Agreement as of September 29,
2010.













Dated:  September 29, 2010

 

Ameritrans Capital Corporation







By: /s/ Michael Feinsod                         

      Michael Feinsod, President and

      Chief Executive Officer










Dated:  September 29, 2010

 










/s/ Richard L. Feinstein                            

Richard L. Feinstein, CPA











3


